Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the claimed invention, especially requiring at least a fluid distribution manifold with a body containing a cavity and an inlet and outlet, the fluid delivery manifold present within an assembly line grow pod. The fluid delivery manifold further requires a plurality of valves, biasing assemblies, and tensioning rings resulting with an adjustable force resistant to the pressure provided in fluid to the inlet, as noted in the last clauses of each independent claim.
As relied upon in the outstanding Non-Final Rejection dated 2 October 2020, Warnacut (US 6,055,771) discloses a similar system. However, as noted in the Applicant’s arguments dated 30 December 2020, the disclosure is silent to a body of the fluid manifold defining a cavity, and is further silent to fluid input to the manifold body being provided at a particular force to overcome the adjusted tension within one or more of the valves, such that the system selects which individual valves allow fluid through to the respective destinations. 
This concept is a critical to the overall function of the instant invention, as discussed in instant [0051-52], since the overall system can tailor the amount of fluid to each individual cell of the tray carried on a cart in the assembly line grow pod. (Please see the discussion of the assembly line in instant [0046], for example, as well as the discussion of the grow pod as providing a desired plant output, [0030] for context relied upon in these Reasons for Allowance). 
Regarding Emory (US 2018/0328513), also relied upon in the outstanding Non-Final, the arguments of Applicant (30 Dec 2020, pages 10-11) are echoed herein. The device of Emory does not disclose the amended claim limitations directed to the last clauses of each of the independent claims detailing the movement of the fluid distribution manifold components to result in a particular amount of time that each valve is open.
No prior art is found which remedies the deficiencies outlined herein. 
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643